IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00277-CV

                  IN THE INTEREST OF D.L.J.K., A CHILD,



                           From the 74th District Court
                            McLennan County, Texas
                           Trial Court No. 2009-1587-3


                          MEMORANDUM OPINION


      On November 3, 2009, we notified Appellant that this court may not have

jurisdiction over this appeal because it appears that she is attempting to appeal an order

or judgment that is not final. We stated that the appeal would be dismissed for want of

jurisdiction unless Appellant filed within twenty-one days a response showing grounds

for continuing the appeal. No response has been filed.

      We dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f).

Appellant’s motion to abate is denied.



                                                REX D. DAVIS
                                                Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed; motion to abate denied
Opinion delivered and filed December 16, 2009
[CV06]




In the Interest of D.L.J.K., a Child v.         Page 2